DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Status of Claims
Claims 4-6, 10, 15, 20, and 22 are pending.
This communication is in response to the communication filed 11/17/2021.

Claim Interpretation

A series of singular dependent claims is permissible, in which a dependent claim refers to a preceding claim, which, in turn, refers to another preceding claim.
A claim, which depends from a dependent claim, should not be separated by any claim, which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In this case, Claim 15 depends on Claim 6, which depends on Claim 22. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 10, 15, 20, and 22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, the claims are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are, training the scoring system. Independent claim 22 does not positively recite training the scoring system, which may later be further trained, as stated in claims 4 and 5. Claim 22 merely recites a processor that is capable of training a scoring system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6, 10, 15, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recite receiving a training dataset, analyzing the training dataset to generate recommendations, clustering recommendations, identifying features of the clusters, generating inclusion criteria for the clusters, generating exclusion criteria for the clusters, identifying a cluster with false recommendations, identifying a cluster as a noisy cluster, and generating exclusion criteria from one of the identified clusters, which are grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and analyzing patient data and treatment data to determine which features should be included for the recommendations based on identified clusters of recommendations. See MPEP 2106.04. The claims are directed to concepts relating to organizing patient and treatment information to output recommendations. The claims may be performed, given enough time, by one skilled in the art manually, instead of automatically, because a doctor may obtain patient health and treatment information and use his or her expertise, prior knowledge, and experience to make a clinical decision for a patient. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a memory and a processor. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves the data processes or the actual functioning of the additional elements. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to provide a clinical decision output instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). The additional elements cited provide various data input, output and 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351. Here, the inventive concept is interpreted to be the limitations that are encompassed by the judicial exception as collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps of receiving a training dataset, analyzing the training dataset to generate recommendations, clustering recommendations, identifying features of the clusters, generating inclusion criteria for the clusters, generating exclusion criteria for the clusters, identifying a cluster with false recommendations, identifying a cluster as a noisy cluster, and generating exclusion criteria from one of the identified clusters amount to no more than using computer devices to automate or implement the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations 
The dependent claims incorporate all of the limitations above. Claims 4 and 10 additionally recite a clinical decision support algorithm, which may be a known clustering algorithm or any algorithm used by a generic platform for clinical decision support (Specification par. 38, 44, 55). These additional elements generally link the abstract idea to technological environment, because the processor and computer readable medium perform general computer functions of storing and processing data and do not show any improvement in the storage or data processing functions either alone or in combination. They are also not found to be significantly more, because they are interpreted as extra-solution activity as generally linking the abstract idea to a technological environment to enable the methods to be performed autonomously. 
The rest of the dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis (claims 5, 6, 15, 20). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 11/17/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims overcome 101 because the claims add a training step. Examiner respectfully disagrees. The claims were determined to recite a processor configured to train a scoring system and were not found to positively recite training a scoring system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.